Citation Nr: 1531530	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-11 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to September 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  An unappealed July 1994 rating decision initially denied service connection for hepatitis C; June 1998 and November 2000 rating decisions denied reopening of the claim; a November 2002 Board decision reopened the claim; and an unappealed March 2005 Board decision denied service connection.  

2.  Additional evidence received since the March 2005 Board decision does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.1104 (2014).
 
2.  New and material evidence has not  been received since the March 2005 Board determination and the claim for service connection for hepatitis C may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Letters dated in June 2008 and December 2011 informed the Veteran that new and material evidence was required to reopen the claim, the elements of new and material evidence, the previous decision denying the claim, and the reasons for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA notice letters also notified him of the elements of service connection, and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  A VA examination has not been provided with respect to the Veteran's petition to reopen his claim.  As this claim has not been reopened, a VA examination or opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii). 

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

Petition to Reopen

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for hepatitis C.  For the following reasons, the Board finds that reopening is not warranted.

Service connection for hepatitis C was initially denied in a July 1994 rating decision.  In an August 1994 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25.  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (setting forth requirements, content, and time limits for submitting a NOD).  Still further, no new and material evidence was received within one year of the July 1994 determination.  See 38 C.F.R. §§ 3.156(b), 20.200.  Thus, the July 1994 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 20.302.  

In a June 1998 decision the RO determined that he had not submitted new and material evidence and denied service connection for hepatitis C.  He did not initiate appellate review and no new and material evidence was received within one year of the June 1998 determination.  See 38 C.F.R. §§ 3.156(b), 20.200.  Thus, the June 1998 RO decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 20.302.

In a November 2000 decision, the RO again determined that he had not submitted new and material evidence and denied service connection for hepatitis C.   

The Veteran eventually appealed to the Board.  In a November 2002 decision, the Board reopened and remanded the case.  In March 2005, the Board denied the claim for service connection for hepatitis C on a de novo basis.  The Veteran did not appeal that Board decision.

When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's March 2005 denial of his claim, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In November 2007, the Veteran filed a petition to reopen his claim for service connection for hepatitis C.  This claim may be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  Rather, the evidence need only raise a reasonable possibility of substantiating the claim, in light of evidence previously of record.  Id. at 121.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

As noted, service connection for hepatitis C was denied in the March 2005 Board decision.  The service treatment records (STRs) did not show complaints, treatment, or diagnosis of any hepatitis.  The Veteran tested positive for hepatitis C beginning in July 1993, nearly 24 years after service discharge.  The Board also noted that the record showed that the Veteran had a long history of substance abuse including  intravenous drug abuse with the sharing of needles.  The Board also considered the fact a VA infectious disease medical examination was conducted in February 2003.  A liver function test showed normal liver function, and the Veteran was reported to be asymptomatic at the time.  The examiner concluded that the Veteran did not have active hepatitis C at that time.  The examiner opined that it was most likely that the Veteran acquired his hepatitis C either from injecting drugs or from practicing unsafe sex with multiple partners.  In an addendum dated two weeks later, in March 2003, the examiner noted that the Veteran's behavior in the past included risk factors to acquire hepatitis C, but that he was unable to determine what, where, or when his actions caused him to become infected with hepatitis C.  The Board also considered the fact that the Veteran had been treated for shrapnel wounds during service but noted that there was no evidence of a blood transfusion.  

Since the March 2005 Board decision, new and material evidence has not been received.  For example, the newly submitted VA treatment records do not show treatment for hepatitis.  Further, the Veteran continues to argue that he was exposed to several risk factors during service to include combat medics, blood transfusion, herbicides, infected drinking waters, and unprotected sex.  Significantly, these contentions were considered in the March 2005 Board decision.  No other evidence has been submitted.  

In sum, the additional evidence received since the final March 2005 Board decision, either by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has not been submitted and the claim for service connection for hepatitis C is not reopened.  See 38 C.F.R. § 3.156(a).



ORDER

 The petition to reopen the claim for service connection for hepatitis C is denied.


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


